Name: Commission Regulation (EEC) No 2798/92 of 25 September 1992 opening a standing invitation to tender in Belgium, Germany, France, Greece and Italy for the free supply of common wheat flour and pasta to the victims of the conflict in what was formerly Yugoslavia (Zagreb)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 9. 92No L 282/10 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2798/92 of 25 September 1992 opening a standing invitation to tender in Belgium, Germany, France, Greece and Italy for the free supply of common wheat flour and pasta to the victims of the conflict in what was formerly Yugoslavia (Zagreb) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agri ­ cultural products to the victims of the conflict in what was formerly Yugoslavia ('), Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1738/92 (3), and in particular Article 7 (6) thereof, Article 1 Under the conditions laid down in Regulation (EEC) No 2344/92, the Belgian , German, French, Greek and Italian intervention agencies shall open a standing invita ­ tion to tender for the supply of 24 190 tonnes of common wheat flour and 1 950 tonnes of pasta, as set out in Annex I and in accordance with the provisions of this Regula ­ tion . Article 2 (2) of Regulation (EEC) No 2344/92 notwith ­ standing, the aforementioned products shall be delivered in the packaging as defined in points 1.3 and 2.3 of Annex I. Whereas Commission Regulation (EEC) No 2344/92 of 10 August 1992 laying down detailed rules applicable to the free supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia (4) provides for allocation of the supply of common wheat flour and pasta under Council Regulation (EEC) No 2139/92 to be made by invitation to tender ; whereas the invitations to tender for the free supply of processed products cover the quantities of basic products to be taken from intervention stocks as payment in kind for these supplies, and for the processing, transport and other related costs ; Whereas tenders may relate to common wheat and durum wheat ; whereas criteria must therefore be laid down to determine which is the most favourable tender ; whereas to that end tenders should be compared on the basis of the value of the quantity of the basic product requested as payment in kind ; Article 2 Tenders shall be for the quantity, in metric tonnes, of common wheat or of durum wheat necessary to cover the supply, transport and other costs, up to the delivery stage provided for, of the entire lot indicated in the notice of invitation to tender provided for in Article 1 5 (2) of Regu ­ lation (EEC) No 2344/92. The quantity of wheat awarded as payment in kind for the supply shall be made available, at the successful tenderer's choice, from the intervention stocks designated for this purpose in the abovementioned notice of invitation to tender. The tender security shall be set at ECU 15 per tonne. Article 3 1 . Where the quantities actually supplied during a one-week period are found to be less than 50 % of the quantities to be supplied pursuant to the delivery Schedule laid down in point 3.5 of Annex I, the security provided for in Article 8 of Regulation (EEC) No 2344/92 shall be forfeit in respect of the quantity not supplied during the abovementioned period . However, if the operator provides proof that the quantity was delivered during the following week, only 1 0 % of the security shall be forfeit . Such deliveries shall not be included in the deliveries scheduled for the following week . Whereas it is necessary to ensure that deadlines for de ­ livery are complied with ; whereas the appropriate provi ­ sions should therefore be laid down concerning the release of delivery securities in the case of late deliveries ; Whereas a standing invitation to tender should be opened in five Member States for the supply of 24 190 tonnes of common wheat flour and 1 950 tonnes of pasta to be deli ­ vered to Zagreb ; (') OJ No L 214, 30 . 7 . 1992, p. 8 . 0 OJ No L 281 , t . 11 . 1975, p. 1 . (3) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 227, 11 . 8 . 1992, p. 18 . 26. 9 . 92 Official Journal of the European Communities No L 282/ 11 2. The previous paragraph shall apply when the operator is responsible for the delay in deliveries. Article 4 1 . The time limit for submission of tenders for the first partial invitation to tender shall be 11 a.m. on 30 September 1992 (Brussels time). 2. The time limit for submission of tenders for the following partial invitation to tender shall expire at 11 a.m. each Wednesday (Brussels time). 3. The time limit for submission of tenders for the last partial invitation to tender shall expire at 11 a.m. on 21 October 1992 (Brussels time). 4. Notwithstanding Article 15 of Commission Regula ­ tion (EEC) No 2344/92, the intervention agency concerned shall publish an invitation to tender at least three days before the date laid down for the first partial invitation to tender. Article 5 are specified in the invitation to tender issued by the intervention agency concerned. Article 8 For the purposes of booking the expenditure by the Euro ­ pean Agricultural Guidance and Guarantee Fund (EAGGF), the book value of the products concerned shall be : Common wheat : ECU 52/tonne Durum wheat : ECU 67/tonne. Article 9 When scrutinizing tenders, the Commission departments shall determine the value of the quantities of basic products requested as payment in kind on the basis of the intervention price applicable during September 1992. The tender offering the lowest value for the quantity of the basic product requested as payment in kind shall be selected. Article 10 The Member States concerned shall take all appropriate measures to ensure that no refund or monetary compen ­ satory amount is applied within the framework of the supply, in particular by specifying this on the export licence. Article 11 1 . The Member States concerned shall adopt all addi ­ tional provisions necessary for implementation of this Regulation . 2. The Member States concerned shall send to the Commission all information on the carrying out of the supply, in particular relating to the award of the contract, delivery times and the actual date of takeover by the authorities referred to in point 3.4 of Annex I. Article 12 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Tenders shall be submitted to the intervention agency concerned. The intervention agencies concerned shall forward the tenders to the Commission in accordance with the schedule specified in Annex II . Article 6 A specimen of the takeover certificate referred to in Article 9 (3) of Regulation (EEC) No 2344/92 is given in Annex III hereto. The certificate shall be issued after the goods have been taken over by the authorities referred to in point 3.4 of Annex I. Article 7 The successful tenderer shall undertake to provide the authorities laid down in point 3.4 of Annex I with the documents required for the purposes of the supply which This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 282/12 Official Journal of the European Communities 26. 9 . 92 ANNEX I 1 . Common wheat flour 1.1 . Number of lots : one lot of 24 190 tonnes 1 .2. Characteristics and quality of the goods (') : OJ No C 114, 29 . 4. 1991 (point II.B.1 (a)) 1 .3 . Packaging : (a) 12 100 tonnes packed in new jute/polypropylene mix bags ; content 25 or 50 kg net-weight. Sacks shall be placed on disposable pallets of appropriate dimensions and each pallet shall be covered with polyethylene netting. (b) 12 090 tonnes packed in 1 kg white paper sachets suitable for the storage of foodstuffs. The paper must be of a minimum weight of 80 g/m2. If glue is used in making up or sealing the outer packa ­ ging, it must be water-resistant These sachets shall be packed in outer packaging to a maximum weight of 25 kg. This outer packa ­ ging shall be of cardboard or shrink-wrapped polyethylene film of sufficient strength to survive transportation over long distances and under difficult conditions. The outer packaging shall be placed on disposable pallets of appropriate dimensions and each pallet shall be covered with polye ­ thylene netting. 1 .4 Marking :  European flag : OJ No C 114, 29 . 4. 1991 (Annexes I and II).  Bags of 25 or 50 kg net-weight : Inscriptions in Serbo-Croat : 'European Community' (in letters at least 5 cm high) ; 'Humanitarian Aid  Common wheat flour' (in letters at least 2,5 cm high)  1 kg sachets : Inscriptions in Serbo-Croat : 'European Community' (in letters at least 1 cm high) ; 'Humanitarian Aid  Common wheat flour' (in letters at least 0,5 cm high) 2. Pasta 2.1 . Number of lots : one lot of 1 950 tonnes 2.2. Characteristics and quality of the goods : OJ No C 114, 29 . 4. 1991 (point II.C.l (a)) 2.3 . Packaging : OJ No C 114, 29 . 4 . 1991 (point II.C.2) The cartons must be placed on disposable pallets measuring 110 x 80 cm and secured by polyethylene netting. 2.4. Marking : European flag : OJ No C 114, 29 . 4. 1991 (Annexes I and II) Inscriptions in Serbo-Croat : 'European Community' ; 'Humanitarian Aid  Pasta' (in letters at least 1 cm high on packs and 3 cm high on cartons) 3 . Conditions of supply 3.1 . Mobilization of the product : domestic market of the Member State concerned. 3.2. Method of transport : by road. 3.3 . Stage of delivery : fashwarehouse : Pavillion 7 Zagrebadei Valesajam, avenue Dubrovnik, 41000 Zagreb (') The successful tenderer shall submit to the authorities referred to in point 3.4 a certificate issued by an official authority certifying that, for the product to be supplied, the standards relating to radioactivity have not been exceeded by the Member State concerned . Official Journal of the European Communities No L 282/ 1326. 9. 92 3.4. Authorities responsible for the takeover : Fulvio Paolini, ECHO Zagreb Hotel I Remetinecka 106 41000 Zagreb 3.5 . Delivery schedule : Deliveries shall start on 9 October 1992. However, for flour in sachets of 1 kg and for pasta deliveries start on 26 October 1992. The quantities to be delivered each working day until delivery of the total quantity is achieved are fixed at 360 tonnes for flour and at 40 tonnes for pasta 3.6 . Where a tender is not accepted on 30 September 1992, all the aforementioned dates shall be deferred by seven days ; the same deferral shall apply where a tender is not accepted in subsequent tendering proce ­ dures 3.7 . On the initiative of the tenderer and with the agreement of the authorities referred to in point 3.4., deli ­ veries may be made earlier than provided for in point 3.5. ANNEX II Standing invitation to tender for the free supply of common wheat flour and pasta to the victims of the conflict in what was formerly Yugoslavia (Zagreb) (Regulation (EEC) No 2798/92) (tonnes) Tenderer's number Quantity of common wheat required as payment in kind Quantity of durum wheat required as payment in kind 1 1 2 I 3 I 4 I 5 \ No L 282/14 Official Journal of the European Communities 26. 9. 92 ANNEX III Take-over Certificate I, the undersigned, (name, first name, position of authority) acting on behalf of hereby certify that the following goods have been taken over : Product : Total quantity : (tonnes) Place and date of take-over : Rail wagon numbers/registration numbers of heavy goods vehicles (') Name and address of transport company Name of monitoring agency : Name and signature of its on-the-spot representative : Observations or reservations : Signature (Stamp) (') Delete where inapplicable.